Citation Nr: 0731123	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-35 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
femoral neck fracture, status post open reduction internal 
fixation, right hip prior to May 8, 2007, and in excess of 20 
percent thereafter.

ATTORNEY FOR THE BOARD

S. Layton, Law Clerk


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 2001 to April 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran failed, 
without apparent cause, to appear for a scheduled hearing in 
August 2007.  Therefore, his request for a Board hearing is 
considered as having been withdrawn.  38 C.F.R. § 20.704 
(2007).

In a May 2007 rating decision the RO granted an increased 20 
percent rating for femoral neck fracture effective from 
May 8, 2007.  As a higher schedular evaluation for this 
disability is possible, the issue of entitlement to a rating 
in excess of 10 percent remains before the Board on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Prior to May 8, 2007, the veteran's residuals of a 
femoral neck fracture were manifested by no more than 
malunion with a slight hip disability, including as a result 
of pain and dysfunction.

3.  Beginning May 8, 2007, the veteran's residuals of a 
femoral neck fracture were manifested by no more than 
malunion with a moderate hip disability, including as a 
result of pain and dysfunction.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to 
May 8, 2007, and a rating in excess of 20 percent thereafter 
for a femoral neck fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 
5255 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in September 2003.  The letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his service connection 
claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).  Pursuant to a January 2004 rating 
action, service connection was granted for residuals of a 
femoral neck fracture, status post open reduction internal 
fixation, right hip, and a 10percent rating was assigned.  
The veteran disagreed with the rating assigned.  

Although the veteran has not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of increased rating, this claim is a 
downstream issue from the grant of service connection.  
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003, 69 
Fed.Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 Vet. 
App. 370 (2002).  The Board is bound by the General Counsel's 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  VAOPGCPREC 8-
2003; 69 Fed.Reg. 25180 (May 5, 2004).  While this logic is 
called into some question in a recent Court case, neither 
this case nor the GC opinion has been struck down.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, as discussed below information in the folder 
provides sufficient information to allow decision to be 
entered on the matters decided herein. 


The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (the Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in 
March 2006.

The Board notes that the veteran stated he received treatment 
at the Beaufort Navy Hospital and that the service medical 
reports of record may be incomplete.  The RO requested a 
search for any additional records from this facility via 
letters dated October 2004, March 2005, July 2005, and 
October 2005.  The Beaufort Naval Hospital indicated in 
October 2005 that the veteran's records were archived at 
Marine Corps Recruit Depot (MCRD) Parris Island.  The RO 
requested his records from MCRD Parris Island via 
correspondence dated September 2006, November 2006, and 
January 2007.  MCRD Parris Island responded in January 2007 
that they had no records for the veteran.  The RO also 
requested the veteran's records from Marine Corps 
Mobilization Command (MOBCOM) in January 2007.  MOBCOM 
responded that the veteran was no longer in their systems.  
Additionally, the National Personnel Records Center in St. 
Louis, MO indicated in August 2005 that they had no military, 
personnel, or medical records for the veteran.  The Board 
also notes that service connection has been established and 
that the matter at issue concerns the level of disability 
manifest during this appeal.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Factual Background

In this case, service medical records reflect that the 
veteran developed a right hip fracture during basic training.  
X-ray films revealed a basal neck fracture, which was 
operatively treated.  Thereafter, X-ray films showed a 
reduced basal neck fracture with plate and screw.  A medical 
board proceeding determined the veteran's disability 
interfered with the reasonable performance of his duties.  He 
was referred for a Physical Evaluation Board Proceeding 
wherein it was determined that he was unfit for service, and 
he was then separated from service.  

On VA examination in December 2003, the veteran reported 
being able to walk one-half to one mile without having to sit 
down.  He did not use a cane and stated that he was in pain 
every day.  Weather changes increased his pain.  He could not 
lie on his right side and reported difficulty going up and 
down stairs.  On objective examination his right hip flexion 
was from 0 to 100 degrees.  Internal rotation was from 0 to 
65 degrees.  External rotation was from 0 to 20 degrees.  
Abduction was from 0 to 45 degrees.  There was permanent 
hardware approximately underneath the incision consistent 
with a thigh-plate device.  He had a slight tenderness to 
palpation at the edge of the incision.  An X-ray revealed a 
side plate in good position in the right hip with no 
significant arthritic change.  The assessment was status post 
open reduction internal fixation of the right hip for a 
completed stress fracture.  It was noted permanent hardware 
had resulted in iliotibial band syndrome.

In a January 2004 rating decision, the RO established service 
connection for femoral neck fracture with an evaluation of 10 
percent.  This evaluation was based on the findings of the 
physical evaluation board and the December 2003 VA 
examination.

In correspondence dated in September 2004 the veteran 
reported he was hardly able to walk.  He stated that his 
whole femur caused unbearable pain and his left leg and 
posterior muscles hurt from having to shift his weight often.

On VA examination in November 2005, the veteran stated that 
he had constant moderate pain with flare-ups of severe pain 
about four times a week.  Standing more than an hour and 
weather changes caused his pain to flare.  He described the 
pain as radiating from his hip into his thigh.  He was 
employed as a warehouse worker.  On objective examination, 
right flexion was pain free from 0 to 90 degrees and to 130 
degrees with pain.  Abduction was pain free from 0 to 30 
degrees and to 40 degrees with pain.  Adduction was pain free 
from 0 to 30 degrees.  Internal rotation was pain free from 0 
to 20 degrees and to 30 degrees with pain.  External rotation 
was pain free from 0 to 10 degrees and to 20 degrees with 
pain.  Extension was pain free from 0 to 10 degrees and to 30 
degrees with pain.  Repetitive use did not change the range 
of motion findings.  Examination of the hip was negative for 
crepitus and point tenderness.  The examiner noted there was 
no neurological damage.

The veteran sought emergency care from a VA hospital in 
February 2007 due to pain.  Medication was prescribed.  
February 2007 X-ray films of the right hip showed the femoral 
neck fracture was well healed without residual deformity.  
The radiologist noted that the overall appearance was quite 
satisfactory, but he also stated that he could not totally 
exclude the most proximal screw having been bent, broken, or 
backed out one turn.

In March 2007, the veteran underwent a magnetic resonance 
image (MRI) scan.  The impression was: status post open 
reduction internal fixation (ORIF) right femur/hip.  

On VA examination in May 2007 the veteran reported pain all 
day every day.  He did not list any specific activity 
restrictions except for a limited ability to crawl and bend 
late in the day after work.  He said there were no flares.  
On objective examination, the examiner noted that the veteran 
walked without a limp and without using an assistive device.  
There was a well-healed, nontender 14 cm by 1 cm scar.  Hip 
motor strength was 5/5.  Flexion was from 0 to 110 degrees.  
Abduction was from 0 to 45 degrees.  Adduction was to 
25 degrees.  External rotation was to 60 degrees.  Internal 
rotation was to 20 degrees.  There was pain throughout all 
ranges of motion.  The examiner noted there was no 
instability or crepitus, but there was marked tenderness on 
the right thigh going from the knee into the groin.  There 
was decreased sensation in the right anterior pelvis, dorsal 
surface of the penis, and entire leg with the exception of 
the lateral anterior and posterior calf and foot.  An X-ray 
revealed a compressive screw transfixing a nondisplaced old 
fracture of the right femur.  The proximal portion of the 
compression screw laid within the femoral head on multiple 
views.  The examiner's general impression was of a right 
femoral neck fracture with hardware still in place with 
significant tenderness and paresthesia in the right lower 
extremity.  In an addendum to the report the examiner noted 
there was no evidence of any additional limitations due to 
pain, fatigue, weakness, or lack of endurance following 
repetitive use.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. at 
126.

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service- 
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  VA is free to favor one medical opinion over 
another provided it offers an adequate basis for doing so.  
See Owens v. Brown, 7 Vet. App. 429 (1995).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

The intent of the schedule is to recognize painful motion 
with joint or particular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2007).  

525
1
Thigh, limitation of extension of:
Ratin
g

Extension limited to 5 degrees
10
38 C.F.R. § 4.71a, Diagnostic Code 5251 (2007).



525
2
Thigh, limitation of flexion of:
Ratin
g

Flexion limited to 10 degrees
40

Flexion limited to 20 degrees
30

Flexion limited to 30 degrees 
20

Flexion limited to 45 degrees 
10
38 C.F.R. § 4.71a, Diagnostic Code 5252 (2007).

525
3
Thigh, impairment of:
Ratin
g

Limitation of abduction of, motion lost beyond 10 
degrees
20

Limitation of adduction of, cannot cross legs
10

Limitation of rotation of, cannot toe-out more 
than 15 degrees, affected leg
10
38 C.F.R. § 4.71a, Diagnostic Code 5253 (2007).

525
5
Femur, impairment of:
Ratin
g

Fracture of shaft or anatomical neck of:



With nonunion, with loose motion (spiral or 
oblique fracture)
80


With nonunion, without loose motion, 
weightbearing preserved with aid of brace
60

Fracture of surgical neck of, with false joint 
60

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20

Malunion of:



With marked knee or hip disability
30


With moderate knee or hip disability
20


With slight knee or hip disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5255 (2007).

  

38 C.F.R. § 4.71, Plate II (2007).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2006).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  The 
Court has held that no increased ratings were possible under 
the provisions of 38 C.F.R. § 4.40 when the veteran was 
receiving the maximum schedular rating for limitation of 
motion.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

Analysis

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of a femoral neck 
fracture prior to May 8, 2007, were manifested by findings 
compatible with no more than malunion with a slight hip 
disability.  VA examinations from December 2003 and 
November 2005 revealed flexion and abduction that was painful 
at the outer limits of normal motion.  The November 2005 exam 
indicated a slightly more limited than normal range of motion 
for external rotation with pain.  There was slight tenderness 
but no signs of crepitus.  Overall, the symptoms are most 
analogous to a malunion with slight hip injury.  Although the 
veteran stated in November 2005 that he experienced moderate 
pain with severe flareups, the Board finds there is no 
objective evidence indicative of a moderate hip disability 
prior to May 8, 2007.  Therefore, entitlement to a rating in 
excess of 10 percent prior to May 8, 2007, is not warranted.

The Board also finds that the evidence demonstrates the 
veteran's service-connected residuals of a femoral neck 
fracture after May 8, 2007, are manifested by no more than 
malunion with a moderate hip disability.  The May 2007 VA 
examination revealed essentially normal flexion, abduction, 
adduction, and external rotation, but noted that the veteran 
experienced pain throughout all ranges of motion for his hip.  
While the examiner noted there was no instability or 
crepitus, there was tenderness and decreased sensation.  
Overall, the symptoms are most analogous to a malunion with 
moderate hip injury.  There is no objective medical evidence 
indicative of a marked hip disability after May 8, 2007.  
Therefore, entitlement to a rating in excess of 20 percent 
after May 8, 2007, is not warranted.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  The veteran's service-connected femur 
disability is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  There is no evidence of prolonged medical 
treatment requiring absence from work or marked interference 
with employment.  The Board finds the overall evidence of 
record is not indicative of a marked interference with 
employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
femoral neck fracture, status post open reduction internal 
fixation, right hip prior to May 8, 2007, and in excess of 20 
percent thereafter is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


